Citation Nr: 9902076	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  91-54 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for arthritis of the 
lumbar and cervical spine.  

3.  Entitlement to service connection for an acquired leg 
disorder. 

4.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1966 to April 
1969.  From January 1967 to April 1969, he served in the 
Republic of Vietnam.  

This matter initially came to the Board of Veterans Appeals 
(Board) from a September 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision, in part, denied the claims of service 
connection for post-traumatic stress disorder (PTSD), 
arthritis of the cervical and lumbar spine, and an acquired 
leg disorder.  The Board, in September 1992 and May 1995, 
remanded these claims for further development.  

The September 1989 rating decision also denied the claim of 
entitlement to a nonservice-connected pension.  In a February 
1994 rating decision, the RO granted the claim for a 
nonservice-connected pension.  That decision constituted a 
full award of the nonservice-connected pension benefits 
sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. 
App. 329 (1995) and ruling that a notice of disagreement 
applies only to the element of the claim being decided).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), revd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  For these 
reasons, the Board no longer has jurisdiction over the 
nonservice-connected pension claim.  

In a July 1996 statement, the appellant claimed entitlement 
to service connection for skin cancer, arguing that it was 
related to his exposure to herbicide agents during his 
service in the Republic of Vietnam.  The RO denied the claim 
in two August 1996 rating decisions.  The appellant, 
thereafter, perfected an appeal to this Board, which now has 
jurisdiction to consider its merits.  

In light of these procedural events, the Board has 
jurisdiction to consider the claims as listed on the title 
page of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he currently has PTSD, which is 
related to a series of stressful events that occurred during 
his service in Vietnam.  He maintains that he has arthritis 
of the lumbar and cervical spine and arthritis of the knees 
that are related to an unspecified injury in service.  He 
further alleges that he has skin cancer that is related to 
his exposure to herbicide agents during his service in 
Vietnam.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
PTSD, and that the appellant has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claims of service 
connection for arthritis of the lumbar and cervical spine, an 
acquired leg disorder, and skin cancer are well grounded.  


FINDINGS OF FACT

1.  With respect to the claim of entitlement to service 
connection for PTSD, all available relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.  

2.  The record does not contain credible supporting evidence 
that the claimed inservice stressors actually occurred.  

3.  No competent evidence has been submitted linking the 
post-service findings of arthritis of the lumbar and cervical 
spine to service.

4.  No competent evidence has been submitted linking the 
post-service findings of an acquired leg disorder to service.

5.  The evidence does not show that the appellant has a 
disease listed at 38 C.F.R. § 3.309(e), nor does it include 
competent medical evidence linking current basal or squamous 
cell carcinoma to in-service activity, including exposure to 
a herbicide agent in Vietnam.  

6.  No competent evidence has been submitted linking the 
post-service findings of skin cancer to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  

2.  The claim for service connection for arthritis of the 
lumbar and cervical spine is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The claim for service connection for an acquired leg 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for skin cancer is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Laws and Regulations Regarding Service Connection 
Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible. 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

PTSD

The claim of service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
not inherently implausible.  The record includes several 
private and VA examination reports documenting diagnoses of 
PTSD, which attempt to relate the diagnoses to the 
appellants service in Vietnam.  Moreover, for purposes of 
the analysis of whether the claim is well grounded, the Board 
must accept as truthful the appellants alleged stressors.  
See Caluza, 7 Vet. App. at 506; Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Because the claim is well grounded, VA has a 
resulting statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pursuant to that duty to assist, the Board 
remanded the claim in September 1992 and May 1995.  That 
development was properly accomplished.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154.  

As to the initial element required for service connection for 
PTSD, medical evidence establishing a clear diagnosis of the 
condition, the record currently on appellate review presents 
evidence with conflicting diagnoses discussed in the various 
examination and hospital reports.  Several examination and 
hospital records include diagnoses of PTSD, including the 
June 1989 VA examination report, the May 1990 private 
psychological report, the June 1990 VA examination report, 
the May 1991 private psychological report, the February 1993 
VA examination report, and the February 1997 private 
psychological report.  

However, other examination and hospital reports cast a shadow 
on the PTSD diagnoses just mentioned.  A February to March 
1989 VA hospital report and a March 1989 VA clinical record 
each showed a diagnosis of alcohol dependence.  The May 1991 
private psychological report, in addition to diagnosing PTSD, 
also diagnosed alcohol dependence and rule out mixed 
personality profile, which was described as a potential 
manifestation of PTSD.  A January 1997 VA examiner diagnosed 
alcohol dependence, mixed personality disorder with 
borderline passive-aggressive features, and specifically 
stated that the appellant did not have PTSD because he had 
not provided evidence of specific stressors.  A May 1997 VA 
hospital report includes a diagnosis of a history of alcohol 
dependence.  An October 1997 VA general medical examination 
report showed a diagnosis of alcoholism.  An October 1997 VA 
psychiatric examination report included a diagnosis of 
alcoholism, and the examiner commented that there was a hint 
of PTSD symptomatology based on the appellants evasiveness 
and alcohol use.  

These conflicting diagnoses, in the aggregate, do not appear 
to provide a clear diagnosis of PTSD as required by 
38 C.F.R. § 3.304(f).  However, even if such a clear 
diagnosis were documented in the claims file, the information 
in the claims file does not provide credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  As noted by the Board in the May 1995 remand, the 
current posture of the record does not establish that the 
appellant was engaged in combat with the enemy.  Service 
department evidence does not indicate that the appellant was 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, which 
would constitute conclusive evidence of the claimed inservice 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  The 
service personnel records show that the appellants principal 
duty was tractor operator, and that he was awarded the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal, the Good Conduct Medal, two 
Meritorious Unit Commendations, the Army Commendation Medal, 
a rifle/M-14 badge, four overseas bars.  None of these 
decorations, however, are awarded solely to signify combat 
exposure.  Therefore, the record on its face does not 
indicate that the appellant was engaged in combat.  

The appellant alternatively could support his allegation of 
exposure to combat by providing credible supporting evidence 
that the claimed inservice stressor actually occurred.  Where 
VA determines that the appellant did not engage in combat, 
his lay testimony, by itself, will not be enough to 
corroborate the occurrence of the alleged stressors.  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Adjudicatory personnel, 
not medical examiners, must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
it is concluded that the record corroborates the existence of 
such stressors, then an analysis of the medical evidence must 
focus on the sufficiency of the stressor and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  West v. Brown, 7 Vet. App. 70, 76 (1994).  

Not all characterizations of what constitutes a stressor will 
be sufficient to sustain a claim of service connection for 
PTSD.  An account of a mortar attack, even if true, does 
not portray situations where appellant was exposed to more 
than an ordinary stressful environment, particularly where 
there was no evidence that the mortar attacks impact areas 
were close to the appellant or resulted in casualties [in his 
proximity].  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Mere service in a combat zone does not qualify as a stressor 
for PTSD because a qualifying stressor is based on an event.  
It is the distressing event, rather than the mere presence in 
a combat zone, which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki, 6 Vet. 
App. at 91.  [S]ervice in a combat zone is stressful in 
some degree to all who are there, whatever their duties and 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Based on the appellants statements and hearing testimony, 
and on the various examination and hospital reports, the 
information regarding his stressors generally consists of 
vague allegations of witnessing unnamed friends killed or 
injured, burying bodies of Vietnamese dead by moving earth 
with heavy equipment, running over a landmine in the jungle 
which did not explode, spending the night in the jungle near 
the enemy, hearing or witnessing bombings occurring several 
miles from his position, and being fired upon but not 
realizing it due to the noise of the equipment he was 
operating.  Using this information, the RO requested the U.S. 
Army and Joint Services Environmental Support Group (now the 
U.S. Armed Services Center for Research of Unit Records) 
(hereinafter referred to as ESG) conduct a search of 
available records in an attempt to verify the alleged 
stressors.  

ESG responded in an August 1996 letter, which did not verify 
the appellants contentions.  Enclosed with the letter were 
various operational, lessons-learned, and after-action 
reports describing the activities of the unit to which the 
appellant was assigned.  The ESG letter stated these 
documents did not mention incidents involving equipment 
hitting mines, but did show sustained enemy rocket, mortar, 
and heavy ground attacks during the TET Offensive on an 
airbase within the area of operation of the appellants unit.  
The letter continued that anecdotal incidents, although they 
might be true, were not researchable.  In order to be 
researched, incidents must be reported and documented.  
Stressors such as the appellant being shot at or his being 
ordered to stay with his bulldozer overnight are seldom found 
in the combat records.  ESG noted that only specific combat 
incidents as recalled by the appellant could be verified; 
thus, a meaningful search required that the appellant provide 
the who, what, where, and when of each stressor.  A 
review of the enclosures to ESGs letter revealed no mention 
of the appellant.  Consequently, the Board finds that the 
record reflects only the appellants own lay testimony and 
other allegations of stressful events in service, which by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki, 6 Vet. App. at 98.  

The various diagnoses of PTSD were generally rendered at a 
time before receipt of the August 1996 ESG report.  Those 
diagnoses all appear to be based on a history provided by the 
appellant, which had yet to be verified.  The February 1997 
private psychological report was prepared after receipt of 
the ESG letter, but the report does not indicate that the 
private psychologist had access to the ESG letter or the 
materials forwarded along with the letter.  Examinations 
based on a questionable history are inadequate for rating 
purposes.  West, 7 Vet. App. at 78.  The Board is not bound 
to accept the opinions of physicians whose diagnoses of PTSD 
were based on an unverified and inaccurate history of 
stressful events as related by the appellant.  Just because 
a physician or health care professional accepted appellants 
description of his Vietnam experiences as credible, and 
diagnosed the appellant as suffering from PTSD, does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  While an 
examiner can render a current diagnosis based upon his 
examination of the claimant, without a thorough review of the 
record an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
appellant.  Swann, 5 Vet. App. at 233.  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995).  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Therefore, more weight should be placed on the findings 
associated with the May 1997 VA hospital report and the 
January and October 1997 VA psychiatric examination reports.  
The examiners there diagnosed alcoholism, with further 
discussion of anti-social personality traits and probable 
mixed personality disorder with borderline passive-aggressive 
features.  The January 1997 VA examiner specifically noted 
that a diagnosis of PTSD was not possible because there were 
no verified specific stressors.  More probative weight is 
placed on these findings due to the unverified nature of the 
claimed stressors and the acceptance of these unverified 
stressors by earlier examiners.  

For these reasons, the Board finds that the evidence of 
record does not support the conclusion that the appellant has 
PTSD as a result of service, including service in the 
Republic of Vietnam.  Therefore, service connection for PTSD 
is denied.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. 
§ 3.303, 3.304(f).  

Arthritis of the Lumbar and 
Cervical Spine and an Acquired Leg Disorder

The service medical records are entirely silent as to any 
complaints, findings, or treatment for arthritis of the 
lumbar or cervical spine, or for a leg disorder or injury.  
At separation examination in April 1969, the lower extremity 
and spine clinical evaluations were normal, and the appellant 
specifically reported no history of recurrent back pain, 
trick or locked knee, arthritis, or bone, joint, or other 
deformity.  

After separation from service, the record is silent until a 
June 1989 VA examination report indicated that the appellant 
complained of his knees and back cramping.  The examiner 
rendered diagnoses of low back strain with probable early 
arthritis, cervical strain with evidence of some 
radiculopathy of the upper extremities, and painful knees 
with probable arthritis.  June 1989 VA x-ray reports showed 
an essentially normal study of the cervical spine, with 
minimal spurs seen at C5 and C6 and disc spaces not narrowed; 
narrowing of the disc space at L5-S1, otherwise unremarkable; 
and no bony abnormality of the knees.  

In 1990, the appellant applied for disability benefits 
through the Social Security Administration (SSA).  The basis 
for the claim included complaints of back and leg trouble.  
In a March 1992 decision, SSA granted benefits for a period 
of disability beginning in January 1990 based on disabilities 
other than his claimed lumbar and cervical spine and leg 
disorders.  

At an April 1990 hearing, the appellant testified that he was 
first treated for his back and legs in 1989, that he did not 
receive treatment for his legs, and that medical 
professionals told him that he did not have anything wrong 
with his legs.  

An April 1991 private medical record indicated that the 
appellant had a history of aching pain in his low back and 
both knees for a number of years.  The back has been 
bothering him for more than 10 years.  The impression was 
chronic low back syndrome, rule out right lumbosacral 
radiculopathy, and rule out degenerative joint disease of the 
right hip. An April 1991 private x-ray report showed a normal 
right knee, minimal narrowing of the L5-S1 joint interspace; 
otherwise, the lumbar spine was unremarkable.  

At a June 1991 hearing, the appellant testified that he had 
low back pain, numbness in his right calf, and aching knees.  

VA examination in February 1993 showed that the appellant 
said he did not remember how he injured his cervical or 
lumbar spine or his knees, but that he must have injured them 
in service.  The diagnoses included degenerative disc disease 
cervical and lumbar spine and chondromalacia of both knees. 
February 1993 VA x-ray reports showed severe disc 
degenerative changes at L5-S1, minimal spurs in C6 and C7, 
and no bony abnormality seen in the knees.  

VA examination in October 1997 showed that the appellant 
complained of constant knee aches, and that he did not recall 
injury to the knees.  Examination revealed that both knees 
were normal in appearance with the exception of a mild amount 
of swelling.  There was a scab over the left knee from a 
recent fall.  Range of motion was grossly intact.  The 
diagnoses included arthritis of both knees.  

The evidence summarized above indicates that that the record 
includes some evidence showing arthritis of the cervical and 
lumbar spine, as well as knee symptomatology.  The June 1989, 
February 1993, and October 1997 VA examinations noted some 
form of degenerative changes in the lumbar spine, cervical 
spine, and knees.  These findings satisfy the initial element 
of a well-grounded claim, requiring competent medical 
evidence of current disorders.  See Caluza, 7 Vet. App. at 
506.  The service medical records are silent as to a cervical 
or lumbar spine or a knee disorder.  However, the appellants 
lay allegation of some event in service contributing to the 
injuries satisfies the second element of a well-grounded 
claim, that of lay or medical evidence of a disease or injury 
in service.  Id.  

The record does not, however, include any competent medical 
evidence showing a nexus between the alleged in-service 
injury or disease and the current disability.  The June 1989 
VA examination and x-ray reports reveal no attempt to relate 
the current findings to active service.  The April 1991 
private medical record included a notation that the appellant 
said he had had back pain for a number of years and that his 
back had been bothering him for over 10 years.  This comment 
traces the appellants recollection of back pain to 1981 or 
earlier, but does not link it to the period of service ending 
in April 1969.  Notations in the February 1993 and October 
1997 VA examination reports show that the appellant did not 
recall when he injured his back or knee; a notation in the 
February 1993 report indicates that the appellant felt that 
his back and knees must have been injured in service since he 
could not otherwise account for the injuries.  But this 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, to the extent that these clinical reports either did 
not attempt to relate the claimed disorders to service, or 
simply contained a recitation of the appellants reported 
medical history, the information is not probative evidence as 
to the etiology of the disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.

The appellant testified at two hearings in April 1990 and 
June 1991 to the effect that he felt his claimed lumbar and 
cervical spine disorder and his knee disorder were related to 
service.  Generally, statements prepared by lay persons, who 
are ostensibly untrained in medicine, cannot constitute 
competent medical evidence to render a claim well grounded.  
A lay person can certainly provide an eyewitness account of 
symptoms experienced.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the appellants testimony cannot form the 
basis for competent medical evidence of a link between the 
claimed disorders and service.  

A claim may still be well grounded if the condition is 
observed during service or during any applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  See 38 C.F.R. § 3.303(b) (when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim).  In this case, the service medical records are 
silent as to a cervical or lumbar spine disorder or a knee 
disorder in service.  There is no indication in the record of 
any knee symptomatology between separation from service in 
1969 and the initial clinical manifestation of knee arthritis 
in 1989.  As for the back claim, the appellant apparently 
told an April 1991 private physician that he had had back 
pain for over 10 years, which would place the onset of back 
pain at or earlier than 1981.  This leaves open a period of 
time after service, from April 1969 to sometime in 1981, 
during which time there is no back symptomatology.  Thus, it 
cannot be concluded that there is a continuity of 
symptomatology after separation from service that might 
render the claim well grounded.  See Savage, 10 Vet. App. at 
495; 38 C.F.R. § 3.303(b).  

The appellant has not presented competent medical evidence 
linking the current lumbar and cervical spine disorders or an 
acquired leg disorder to his service.  In the absence of such 
evidence, the claim is not well grounded.  Because the claim 
is not well grounded, the VA is under no duty to assist the 
veteran in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Skin Cancer

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.

Specifically, a claimant who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at § 3.309(e) (1996), as 
amended by 61 Fed. Reg. 57,586-589 (Nov. 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

A herbicide agent is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1996), as amended by 61 Fed. Reg. 57,586-
589 (Nov. 7, 1996).

The evidence of record documents the appellants service in 
Vietnam.  His Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, 
indicated that he served over two years and nearly three 
months of overseas service and received the Vietnam Service 
Medal and the Vietnam Campaign Medal, service awards 
signifying service in Vietnam.  The appellants service 
personnel records showed his participation in Vietnam 
Counteroffensive Phases II and III and the TET 
Counteroffensive, as well as his assignment to an engineer 
unit in Vietnam.  The record overwhelmingly supports the 
conclusion that the appellant served in Vietnam, and thereby 
had qualifying service in the Republic of Vietnam during the 
Vietnam era.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. §3.309 (1996), 
as amended by 61 Fed. Reg. 57,586-589 (Nov. 7, 1996), will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1996); 38 C.F.R. § 
3.307(a) (1996), as amended by 61 Fed. Reg. 57,586-589 
(1996).

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkins 
disease; non-Hodgkins lymphoma; porphyria cutanea tarda; 
multiple myeloma; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposis sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermato-fibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewings 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  Effective November 7, 
1996, presumptive service connection is warranted for two 
additional diseases: acute and subacute peripheral neuropathy 
and prostate cancer.  61 Fed. Reg. 57,586-589 (1996) 
(codified at 38 C.F.R. § 3.309(e)).  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and chronic peripheral neuropathy or 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   

The service medical records are generally silent as to any 
dermatology complaints or findings.  A July 1967 service 
clinical record noted a pigmented lesion on the lower lip.  
An August 1968 service dental record noted a pigmented lesion 
midline on the lower lip, duration 18 months, with slight 
increase in size.  A September 1968 service dental record 
indicated that a biopsy was conducted, although there is no 
record of the results of the biopsy.  The April 1969 service 
separation examination report showed a normal skin clinical 
evaluation and the appellants statement that he had not had 
a skin disease.  

After separation from service, VA examination in March 1970 
showed tinea vesicolor on the cheeks, back, and anus.  

A January 1989 VA Agent Orange examination report noted 
that the appellant stated he thought he was probably exposed 
to herbicide agents and that he ate food contaminated by 
herbicide agents.  He complained of body aches, memory loss, 
inability to stand for long periods, and dry, red, and itchy 
skin.  The examiner noted very dry and scaly skin.  

A February to March 1989 VA hospital report described chronic 
intermittent dermatitis.  

March to May 1989 VA clinical records discussed chronic tinea 
pedis and intermittent dermatitis of the feet.  

VA examination in June 1989 included a diagnosis of Agent 
Orange exposure with no specific disease.  

VA clinical records dated from November 1989 to February 1990 
concerned a scrotal abscess.  

VA examination in February 1993 included a diagnosis of 
multiple sebaceous cysts on the left forehead and on both 
sides of the scrotum.  

June 1996 VA clinical records discussed dry, scaly spots on 
the forearms, right wrist, and right shoulder, with an 
assessment of alcoholic skin lesions.  

July 1996 VA clinical records indicated that the appellant 
complained of lesions on the right shoulder for 15 years, and 
also lesions on the hand and forehead.  The assessment was 
seborrheic keratosis of the forehead, porokeratosis versus 
scar of the right shoulder, and squamous cell carcinoma of 
the right hand and the left anterior chest.  Excision was 
performed, and a pathology report following a biopsy noted 
basal cell carcinoma.  

August 1996 VA clinical records discussed basal cell 
carcinoma of the left anterior chest, squamous cell carcinoma 
of the dorsum of the right hand, and appeared to raise 
questions regarding basal cell carcinoma versus squamous cell 
carcinoma of the right posterior shoulder.  A biopsy of the 
right hand showed actinic keratosis and no residuals of 
squamous cell carcinoma, and basal cell carcinoma of the 
right posterior shoulder.  

September 1996 VA clinical records described status post 
excision of basal cell carcinoma of the right shoulder.  

October 1996 and VA clinical records discussed findings of 
basal cell carcinoma of the left temple and multiple 
keratoses.  

January through March 1997 VA clinical records showed basal 
cell carcinoma of the left temple, likely squamous cell 
carcinoma of the right shoulder, and actinic keratoses of the 
dorsum of the right forearm.  

A May 1997 VA clinical record noted no recurrence of basal 
cell carcinoma or squamous cell carcinoma at the left temple 
or the right shoulder.  

At a January 1998 hearing, the appellant testified that he 
had basal cell carcinoma, due to exposure to the sun.  He 
said that medical professionals had told him that the skin 
cancer was due to sun exposure, and he stated that he was 
exposed to the sun about 90 percent of his time in Vietnam.  
He stated that he was instructed to stay out of the sun and 
to wear sunscreen.  

The initial concern raised by the appellants allegation that 
he was exposed to herbicide agents in Vietnam is whether he 
currently has a disorder listed at 38 C.F.R. § 3.309(e), as 
is required to prevail in a presumptive service connection 
claim based on such exposure.  The Board reasserts its 
acknowledgment of the appellants service in Vietnam, and the 
presumption that he was exposed to herbicide agents.  
However, the key consideration is whether the record includes 
evidence of a disorder listed in § 3.309(e).  

The record includes competent evidence of basal cell 
carcinoma, squamous cell carcinoma, actinic keratosis, and 
tinea vesicolor and tinea pedis.  These skin disorders are 
not listed at 38 C.F.R. § 3.309(e), and the record does not 
show the presence of a skin disorder such as chloracne or 
other acneform disease consistent with chloracne, or any form 
of cancer, as listed at 38 C.F.R. § 3.309(e).  The record is 
entirely silent as to any form of acne, and the findings 
discussed above regarding basal and squamous cell carcinoma 
does not correspond to the list of diseases at 38 C.F.R. 
§ 3.309(e).  In light of these findings, the Board cannot 
conclude that the appellant has a disorder listed at 
38 C.F.R. § 3.309(e) that can be presumptively related to 
herbicide exposure in Vietnam.  

Pursuant to the holding in Combee, service connection may 
still be established for disease with proof of actual direct 
causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  See 
also Douglas v. Derwinski, 2 Vet. App. 435 (1992).  Basal and 
squamous cell carcinoma of various skin areas were first 
noted in the July 1996 VA clinical records, prepared nearly 
27 years after separation from service.  Neither the service 
medical records nor the post-service clinical evidence 
indicate any dermatologic symptomatology or any etiologic 
link between the current findings of skin cancer and service, 
or between the current findings of skin cancer and the 
accepted exposure to herbicide agents in service.  The 
appellant argues in his January 1998 hearing testimony that 
his current skin cancer is related to sun exposure in 
service, and that medical professionals had told him that the 
skin cancer was due to sun exposure.  However, the clinical 
records do not indicate any etiology, whether it be exposure 
to herbicide agents inservice, or sun exposure during or 
after service.

The Board must respectfully point out to the appellant that 
the United States Court of Appeals for Veterans Claims 
(Court) has held:

. . . that the connection between what a 
physician said and the laymans account of 
what he purportedly said, filtered as it was 
through a laymans sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute medical evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In Anglin v. Brown, 
11 Vet. App. 361 (1998), the Court held that once aware of a 
veterans testimony to the effect that doctors had told him 
that his back condition was related to trauma in service, VA 
was under a duty to advise the appellant that such 
physicians statements were needed to complete his 
application.  Anglin at 366.  However, in this case, the 
veteran testified that medical professionals had told him 
that the skin cancer was due to sun exposure  not that the 
skin cancer was due to sun exposure in service.

The only opinion of record linking the appellants skin 
disorder with service or with exposure to herbicide agents or 
sun exposure in service is that of the appellant himself.  
The record does not show that the appellant is trained to 
provide expert medical testimony.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded because persons without medical expertise are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  See Espiritu, 2 Vet. App. at 494-95.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit, 5 Vet. App. at 93.  

Moreover, the record contains no evidence that the appellant 
currently has a dermatological disorder similar to that noted 
during service or in the March 1970 VA examination report.  
The service medical records showed lesions on the lower lip, 
but the separation examination was negative for any 
residuals.  The VA examination in March 1970 did show tinea 
vesicolor on the cheeks, back, and anus.  However, the most 
recent evidence of record does not indicate any current 
findings relative to tinea vesicolor or lesions of the lower 
lip.  Entitlement to service connection for disease or injury 
is limited to cases where such incidents result in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 226 (1992).  The failure to demonstrate a current 
disability constitutes failure to present a plausible or 
well-grounded claim.  Rabideau v. Derwinski,  2 Vet. App. 
141, 143-44; See also Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

After reviewing the evidentiary record, the Board concludes 
that the appellants claim for service connection is not well 
grounded.  To be well grounded, a claim need not be 
conclusive, . . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Absent competent medical 
evidence of a nexus between the appellants current skin 
cancer and service, or his exposure to Agent Orange or other 
herbicides during service, the claim does not meet the 
threshold requirements for the presentation of a well-
grounded claim.  Because the claim is not well grounded, the 
VA is under no duty to assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  

Other Considerations

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the March 1990 and May 1997 statements of the case and in 
the October 1990, August 1991, February 1994, May and June 
1997, and January and April 1998 supplemental statements of 
the case in which the appellant was informed that the reason 
for the denial of the claim was the absence of evidence 
verifying the appellants claimed stressors, or relating his 
claimed arthritis of the cervical and lumbar spine, acquired 
leg disorder, and skin cancer, to active service.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for arthritis of the lumbar 
and cervical spine is denied.  

Entitlement to service connection for an acquired leg 
disorder is denied. 

Entitlement to service connection for skin cancer is denied.  


		
	Gary L. Gick
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Appeals for Veterans Claims 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.
- 2 -
